              IN THE UNITED STATES DISTRICT COURT FOR THE
                     EASTERN DISTRICT OF TENNESSEE

HABCO STRUCTURAL SPECIALISTS,    )
INC.,                            )
                                 )
      Plaintiff,                 )
                                 )
v.                               )                 Docket No. 1:20-cv-120
                                 )
HOMESTEAD JOIST REINFORCEMENT    )
LLC, COLBY YARGER, MICHELLE RAY, )
STEVEN MELANCON, and NATHANIEL )
HICKS,                           )
                                 )
      Defendants.                )


               STIPULATION REGARDING EXTENSION OF TIME
               FOR DEFENDANTS TO RESPOND TO COMPLAINT


    Pursuant to Local Rule 12.1, Plaintiff and Defendants hereby agree and stipulate as follows:

 1. Homestead Joist Reinforcement LLC’s (“HJR”) response to Plaintiff’s Verified Complaint

    is currently due on June 8, 2020;

 2. Colby Yarger’s, Michelle Ray’s, Nathaniel Hicks’s, and Steven Melancon’s responses to

    Plaintiff’s Verified Complaint are currently due on June 10, 2020; and

 3. All defendants shall have an additional 21 days, up to and including the date of June 29,

    2020, for Defendant HJR and the date of July 1, 2020, for all other Defendants, to respond

    to Plaintiff’s Verified Complaint.
Dated: June 4, 2020                            CHAMBLISS, BAHNER & STOPHEL, P.C.

                                               By: /s/ Stephen D. Barham
                                               Stephen D. Barham (BPR # 019292)
                                               Kelly Blair Etchells, BPR # 035998)
                                               Liberty Tower
                                               605 Chestnut Street, Suite 1700
                                               Chattanooga, TN 37450
                                               Telephone: (423) 756-3000
                                               Facsimile: (423) 265-9574
                                               Email: sbarham@chamblisslaw.com
                                                       ketchells@chamblisslaw.com

                                               Attorneys for Plaintiff


                                               BREEDING HENRY BAYSAN PC

                                               By: /s/ Adam R. Duggan
                                               Bradley L. Henry (BPR # 025447)
                                               Matthew W. Olinzock (BPR # 037948)
                                               Adam R. Duggan (BPR # 035121)
                                               900 South Gay Street, Suite 1950
                                               Knoxville, TN 37902
                                               Telephone: (865) 670-8535
                                               Facsimile: (865) 670-8536
                                               Email: bhenry@bhblegal.com
                                                       molinzock@bhblegal.com
                                                       aduggan@bhblegal.com

                                               Attorneys for Defendants


                                 CERTIFICATE OF SERVICE

        I hereby certify that on June 4, 2020, a copy of the foregoing was filed electronically.
Notice of this filing will be sent by operation of the Court’s electronic filing system to all parties
indicated on the electronic receipt. All other parties will be served by regular U.S. mail. Parties
may access this filing through the Court’s electronic filing system.

                                               /s/ Adam R. Duggan
